DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-10, 12-14, 17-22, 24-27, 34-36, 40-50 are pending.
Claims 40-50 remain withdrawn as being directed to a non-elected invention.
Claims 1, 3-10, 12-14, 17-22, 24-27, 34-36 are examined herein.
The rejection to Claim 23 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s cancelation of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new rejection made in view of Applicant’s amendments of the claims.  
Claims 3, 4 and 5 recite limitations from and are dependent from Claim 2.  Claim 2 has been canceled.  There is insufficient antecedent basis for this limitations in these claims.  Claims 3, 4 and 5 are interpreted for the purposes of examination as being dependent from Claim 1.  This interpretation does not relieve Applicant of the duty to amend the claims to address the instant rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14, 17-22, 24-27, 35-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (US 20110257033 A1) in view of Carraro et al. (US 20130205448 A1), Giraldo et al. (Nature materials 13.4 (2014): 400) taken with evidence of Barnes et al. (Journal of Experimental Botany 47.1 (1996): 99-109) and Cognet et al. (Science 316.5830 (2007): 1465-1468).
This rejection is modified in view of Applicant’s amendments.  

Insofar as Claim 1 requires a “nanoparticle suitable for pressurized bath infusion”, the claim is reasonably interpreted to encompass nanoparticles such as single-walled carbon nanotubes (SWCNTs), double-walled carbon nanotubes (DWCNTs), multi-walled carbon nanotubes (MWCNTs), semi-conductor quantum dots, semi-conductor nanowires, and graphene, pursuant to the instant Specification which identifies these types of nanoparticles as being non-limiting examples suitable for use in the invention (Specification p. 16).   
Claim 7 broadly recites the limitation “wherein a water contact angle on a surface of the plant is less than 113°”.  The claim is interpreted to mean that the plant is one wherein either the water contact angle on the abaxial or adaxial surface of a leaf or any surface of a stem or any other plant part is less than 113°.
Strano et al. (US 20110257033 A1) teaches a method of analyzing a sample for an analyte by providing a composition including a complex, wherein the complex 
Strano et al. teaches that the polymer can be a branched polymer such as polyethylene glycol (¶ 0087).  Strano et al. teaches that nanotubes possess band-gap photoluminescence in the near infrared spectrum (¶ 0081). Strano et al. teaches that the nanoparticle may be a semiconductor (¶ 0090).  Strano et al. teaches that the nanostructure may be in a variety of size ranges including less than 10 nm (¶ 0089).  Strano et al. teaches that the polymer can be conjugated to a dye moiety.  (¶ 0017, 0173).
Strano et al. teaches that the photoluminescence of the nanostructures (nanotubes) can be affected by the concentration of an anlayte by reversible adsorbtion of the analyte to the nanostructure. (¶ 0053-0054, ¶ 0081-0083).  Strano et al. teaches that the analyte can be nitric oxide, riboflavin or a polypeptide and that the photoluminescence of the nanostructures (nanotubes) can be affected by the concentration of nitric oxide and riboflavin. (Claim 23, ¶ 0140-0160, Figure 5, Table 1).

Strano et al. does not teach that the method of delivering a composition into a plant comprising submerging the plant in a chamber that contains water and the composition and applying an external pressure to generate an inward flow through the stomatal pores of a plant leaf and infiltrating the composition into the plant or that a stimulus within the plant alters a photoluminescence emission of the photoluminescent nanoparticle. Strano et al. does not teach localizing the composition to an organelle, cell or tissue of the plant, wherein the organelle is a chloroplast, wherein the cell is a stomatal guard cell, wherein the tissue is mesophyll, the method wherein the external pressure is at least 1.8 bar, wherein the external pressure is applied at a velocity of less  than 0.4 bar/second, or the method of Claim 1 wherein a water contact angle on a surface of the plant is less than 113° or the method wherein the composition includes a dye, enzyme, nutrient or gene.
Carraro et al. teaches a method of infiltrating an Agrobacterium tumefaciens suspension into a tobacco plants (N. benthamiana and N. tabacum) by submerging the plant in an aqueous Agrobacterium suspension inside of a pressure chamber and then subjecting the plants to overpressure to infiltrate the agrobacterium suspension into the plant tissues.  (¶ 0172-0183, ¶ 0214-0221).  Carraro et al. teaches that the Agrobacterium contained a TurboGFP construct (comprising a gene) and that examination of the leaves of the infiltrated plants showed that the Agrobacterium had been infiltrated into the leaf tissue.  (¶ 0190-0193, figures 2-4).  Carraro et al. teaches that various pressures were used including 2.5 bar, 3.0 bar, 3.5 bar (Table 4) and 4.0 
Giraldo et al. teaches a method of infiltrating SWNTs into intact Arabidopsis thaliana leaves by applying a solution of SWNTs with a needleless syringe to the abaxial side.  This method is reasonably concluded to force the solution into the leaf tissue through the stomatal pores.  (p. 407 left col. ¶ 3).  Giraldo et al. teaches that the infiltrated SWNTs were passively absorbed into the leaf tissue cells, including vascular, parenchyma and epidermis cells.  (p. 405 left co. ¶ 3, Figure 3a-d).  It is reasonable to conclude that any method of forcing a solution of SWNTs into plant tissue through the epidermis would deliver some of those SWNTs into stomatal guard cells.  Giraldo et al. further teaches that nanotubes will readily penetrate into and accumulate inside of plant cell organelles such as chloroplasts (p. 402 left col. ¶ 2 – p. 405 right col. ¶1, Figure 1). Giraldo et al. teaches that nanotube photoluminescence can be used to detect the 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the methods of Strano et al. such that exposing the composition to the sample encompasses inserting the composition into a plant is accomplished by the overpressure method of Carraro et al. using the plants taught by Carraro et al. - (N. benthamiana and N. tabacum).  One having ordinary skill in the art would have been motivated to do this because Strano et al. teaches that exposing the composition to the sample encompasses inserting the composition into a plant and Carraro et al. teaches an effective method for inserting liquid suspensions into plant tissue that has the positive attribute of causing no observable stress on the plants.  One of ordinary skill in the art would have had a reasonable expectation of success because the suspension in Carraro et al. was one comprising bacterial cells which are orders of magnitude larger than the nanostructures of Strano et al. and as such one would have expected that the overpressure method would have been effective in inserting the nanostructures into plant tissues.  
It would have further been prima facie obvious to one of ordinary skill in the art to apply the pressure at a velocity of less than 0.4 bar/second.  One of ordinary skill in the art would have been motivated to do so because Carraro et al. teaches that the pressure is increased in a pressure cycle and that the variation of pressure over time in the pressure cycle can be expressed by a graph or a waveform, such as a sine or sawtooth wave and that the cycle can extend for a period of time up to 60 seconds.  As such, increasing the pressure during the pressure cycle, up to 4.5 bar for example, over prima facie obvious for use in the method.  
It would have further been prima facie obvious to one of ordinary skill in the art to localize the nanoparticles (SWNTs, for example) to organelles such as chlororplasts and detect a stimulus therein by alterations of the photoluminescence of the SWNTs.  One having ordinary skill in the art would have been motivated to do so in view of the teachings of Giraldo et al., which teaches that nanotube photoluminescence can be used to detect the levels of important biomolecules such as nitric oxide in intact plant tissues and that NO is an important signaling molecule in chloroplasts.  The method of infiltrating SWNTs into plant tissues as taught by Giraldo et al. is similar to the overpressure method of Carraro et al. in that a solution comprising the substance of interest is forced into leaf tissues by external pressure.  As such, it would have been reasonable to conclude that the method of Carraro et al. would deliver SWNTs to infiltrated leaf tissue chloroplasts, where the photoluminescence of the SWNTs can be used to analyze levels of NO in the chloroplasts.  
Barnes et al. provides evidence that the water contact angle for tobacco (N. tabacum) leaves is less than 113°.  (Figure 3).
Cognet et al. provides evidence that nanotube photoluminescence is quenched relative to pH levels and that photoluminescence may be useful for detecting local pH gradients in restricted environments, such as organelles inside biological cells.  (p. 1468 middle column ¶ 2).  As such, the method rendered obvious by the teachings of Strano et al., Carraro et al. and Giraldo et al., in which SWNTs infiltrated into plant tissues 
As such the claims are obvious in view of the prior art.  
Response to Remarks
	Applicant urges that the rejection under 35 USC 103 should be withdrawn because the prior art is not reasonably pertinent to the problem solved by Applicant’s invention, citing MPEP 2141.  The problem, according to Applicant, is delivering a photoluminescent nanoparticle composition into a plant such that the photoluminescence can be altered by a change in stimulus in an organelle of the plant.  The solution is using an overpressure system to generate an inward flow of the composition in solution into the plant tissues.  Applicant argues that Strano et al. teaches intracellular infiltration, stating that the reference teaches nothing specific to plants.  Applicant further argues that Carraro teaches infiltrating larger particles and not nanoparticles into plant tissues.  (Remarks p. 5-6).
	This is not found persuasive.  The recited art is highly pertinent in combination with the goal of infiltrating a nanoparticle composition.  Giraldo et al. teaches an overpressure method of introducing a nanoparticle composition into plant tissues and the method only lacks the chamber element as required by the claims – and Carraro teaches the chamber.  Substituting the chamber overpressure method for the syringe-based method would have been obvious as both methods accomplish the same thing – forcing solutions into plant tissues.  Further, as set forth in the rejection, Strano et al. explicitly teaches an embodiment wherein the composition is inserted into a plant.  
	

Claims 12 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Strano et al. (US 20110257033 A1) in view of Carraro et al. (US 20130205448 A1), Giraldo et al. (Nature materials 13.4 (2014): 400) as applied to Claims 1-10, 14, 17-27, 35-36 and further in view of Kim et al. (Angew. Chem. Int. Ed. 2010, 49, 1456 –1459).
This rejection is modified from the rejection as set forth in the office action dated 04/12/2019 in view of Applicant’s amendments.
Applicant broadly claims a method of delivering a composition into a plant comprising submerging the plant in a chamber that contains water and the composition and applying an external pressure to generate an inward flow through the stomatal pores of a plant leaf and infiltrating the composition into the plant, the composition including a nanoparticle suitable for pressurized bath infusion, wherein the nanoparticle is photoluminescent and altering a photoluminescence emission of the photoluminescent nanoparticle by a change in stimulus within the plant alters and localizing the composition to an organelle, cell or tissue of the plant (Claim 1), the method of Claim 1 wherein a light-emitting compound is immobilized to the nanoparticle (Claim 12), the method of Claim 12 wherein the light-emitting compound is luciferase (Claim 13).
The teachings of Strano et al., Carraro et al. and Giraldo et al. as they are applied to Claims 1-10, 14, 17-27, 35-36 are set forth previously herein.  Strano et al. further teaches that nanotube photoluminescence can be used for the detection of pH, among other biologically significant stimuli.  (¶ 0081).  
 do not teach that a light emitting molecule such as luciferase is immobilized to the nanoparticle.
Kim et al. teaches a method of detecting cellular ATP by conjugating luciferase to single-walled carbon nanotubes, adding the conjugated nanotubes to cells and then observing the near-infrared fluorescence of the nanotubes in the cells to detect the presence of ATP and that single-walled carbon nanotubes conjugated to luciferase can be used to detect ATP in living cells to provide spatial and temporal information.  (p. 1458 left col. ¶ 2 – p. 1459 left col. ¶ 2).  
It would have been prima facie obvious to one of ordinary skill in the art to modify the method rendered obvious in view of the teachings of Strano et al. and Carraro et al. as set forth previously such that the nanoparticle is conjugated to a luciferase molecule(s) as taught by Kim et al.   One of ordinary skill in the art would have been motivated to do so because Kim et al. teaches that carbon nanotubes can be used for biosensing of ATP in cells and Giraldo et al. teaches that nanotubes readily penetrate plant cell exteriors and accumulate inside of plant cells.  It would have been obvious to use the conjugated nanotubes of Kim et al. in combination with the methods rendered obvious in view of Strano et al. and Carraro et al. to measure ATP inside of plant cell.  As such the claims are obvious in view of the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES LOGSDON/Examiner, Art Unit 1662